DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/30/20 has been entered.

Response to Arguments
The amendments filed 10/30/20 has been entered. The amendments have overcome the 112(a) and 112(b) rejections previously presented in the Office Action dated 7/31/20. The examiner notes the new 112(a) rejection presented below over the new claim amendments. 

Applicant’s arguments with respect to the prior art rejection of the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 20 is objected to because of the following informalities:  “well bore property” should read “wellbore property”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “determining a location of the depth measurement module […] based on a formula that relates a wellbore property to depth”. However, there is no support in the original disclosure which supports the recitation of “a formula that relates a wellbore property to depth”. The claim encompasses at least the wellbore properties recited in .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (as now amended) recites “a radiation intensity at at least one reference location within the wellbore” and in an earlier limitation recited “radiation [emanating reference location” is the same or different from the previously introduced “at least one location. If they are the same location, the claim limitation should read “at the at least one location”. Claims 2-20 are rejected for depending from an indefinite claim.  

Claims 3 and 13 recites “a plurality of wellbore properties that relate to depth by a formula”. Parent claim 1 already recites “a formula”. It is unclear whether or not the formula recited in claims 3 and 13 are intended to be the same or different from the formula of parent claim 1. Claim 14 is rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), in view of Pfutzner (US 20110191027 A1).

Regarding claim 1, Connell teaches a method, comprising: 
(Para 0013, a tool string with a tool positioning assembly/depth measurement module is positioned in wellbore), the wellbore emanating radiation from at least one location along the wellbore (Para 0013, where the location is tool is determined by a correlation of downhole radiation emissions, radiation at at least one location is inherent); 
determining a location of the depth measurement module in the wellbore based on a radiation intensity at at least one reference location within the wellbore (Para 0037. Para 0009, the location of the downhole tool is determined based on a correlation between radiation emissions at a location in the wellbore and a reference wellbore log),
positioning a tool of the tubular string at a desired location within the wellbore based on the determined location of the depth measuring module (Para 0011, the location of the tool is determined by the correlation of the radiation and wellbore property log, then the tool is raised/lowed to a desired location).
While Connell discusses a depth reference log based on a wellbore property that is depth influenced (Para 0004 a working depth reference log is run, including resistivity, neutron radiation, acoustics, etc., which provide depth-influenced wellbore properties e.g. porosity), Connell is silent on the working depth reference log being based on a formula that relates a wellbore property to depth. 
Pfutzner teaches the working depth reference log being based on a formula that relates a wellbore property to depth (Abstract, “a continuous log of fluid densities between the first and second stations” is created, this is based on the formula of Para 0025-0027 which relates pressure/a wellbore property to density and subsequently depth).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Connell by having the working depth reference log being based on a formula that relates a wellbore property to depth as disclosed by Pfutzner because “a gamma-ray log, but should still be correlated to some other measurement of length” (Para 0023) and the log of Pfutzner provides the working depth reference log required by Connell. 
Regarding claim 2, Connell as modified by Pfutzner further teaches determining a length change of the tubular string in the wellbore utilized in order to obtain the wellbore property and the radiation intensity (Para 0023-0024 of Connell an additional depth measuring device 44 measures the length of the coiled tubing inserted into the well and transmit to data acquisition system 46 and records depth of the positioning tool 24); and 
wherein the formula includes the length change of the tubular string in the wellbore (Para 0023-0024 data acquisition system 46 receives information on the length of tubular inserted into the well. Para 0025, 0028-0029 of Pfutzner, as broadly and reasonably construed, the formula considers length change of the tubular string i.e. via the insertion of the tubular string in the form of a measurement in the change in vertical distance. The examiner acknowledges the broad interpretation of the claim, but, notes that nothing in the claim has been recited to differentiate from this broad interpretation).  

(Pfutzner, Abstract, “a continuous log of fluid densities between the first and second stations” is created, this is based on the formula of Para 0025-0027 which relates pressure/a wellbore property to density/another wellbore property and subsequently depth) and plurality of radiation intensities at a plurality of locations along the well bore ( Connell, Para 0014 the coiled tubing and tool string is then raised while continuing to monitor radiation emissions until the relative strength of radiation detected).  

Regarding claim 4, Connell further teaches wherein the at least one location along the wellbore emanating radiation is a known location in the wellbore (Para 0042 and Fig 3B, the radiation characteristics of the wellbore are known from gamma ray wellbore logs).  

Regarding claim 5, Connell further teaches wherein the wellbore has a plurality of known locations that emanate radiation and which form a known pattern of radiation intensity, thereby providing a radiation intensity signature along the wellbore (Para 0042 and Fig 3B, the radiation characteristics of the wellbore are known from previous gamma ray wellbore logs, as indicated in Fig 3B, there are a plurality of peaks/known locations emanating radiation).  

(Para 0042 and Fig 3B, the well is logged in the example provided, points are continuously taken and accordingly at a natural radioactive source which may be any of the peaks in the figure, above, and below.).  

Regarding claim 7, Connell further teaches wherein the radiation emanating from the wellbore is caused by a radioactive source located along the wellbore, the radioactive source comprising at least one of an artificial radioactive source and a natural radioactive source  (Para 0037, formation gamma ray characteristics are read i.e. a natural radioactive source exists).  

Regarding claim 8, Connell further teaches wherein the radioactive source comprises the natural radioactive source, and wherein the natural radioactive source emanates from a formation in which the wellbore is formed (Para 0037, formation gamma ray characteristics are read i.e. a natural radioactive source exists from formation).  

Regarding claim 15, Connell further teaches transmitting signals representing at least one of the radiation intensity and the wellbore property from the depth measurement module to a wellbore surface system (Para 0024 data positioning assembly continuously records data from positioning tool assembly 24 and Fig 1, data acquisition system 46 is a surface system).  

Regarding claim 16, Connell, as modified to include the pressure log of Pfutzner, further teaches wherein the wellbore property is temperature, pressure, density, gravity, acceleration, or a combination thereof (Abstract, “a continuous log of fluid densities between the first and second stations” is created, this is based on the formula of Para 0025-0027 which relates pressure/a wellbore property to density and subsequently depth).  

Regarding claim 17, Connell further teaches wherein the tubular string includes two or more depth measurement modules placed at a known distance apart from each other along the tubular string (Para 0021 and Fig 1, there is at least one of the depth positioning tool 24/depth measurement module. In Fig 1, there are two depth positioning assemblies 24 along the tubular string, where there is an intermediate component 21 that is between them, this length would be known.).  

Regarding claim 18, Connell further teaches wherein the tool of the tubular string is a perforating gun, a packer, a valve, or a testing apparatus (Para 0004 application for tools such as packers or perforating guns).  

Regarding claim 19, Connell further teaches operating the tool of the tubular string at the desired location (Para 0012 Once the tool is positioned at the desired location it is activated).  

(Abstract, “a continuous log of fluid densities between the first and second stations” is created, this is based on the formula of Para 0025-0027 which relates pressure/a wellbore property to density and subsequently depth).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), in view of Pfutzner (US 20110191027 A1), further in view of Scholes (US 5279366 A). 

Regarding claim 9, while Connell teaches a casing collar locator which electromagnetically senses the magnetic anomaly of casing collars 21 (Para 0033), Connell is silent on wherein the radioactive source comprises the artificial radioactive source, and wherein the artificial radioactive source comprises a pip-tag. 
Scholes teaches the radioactive source comprises the artificial radioactive source, and wherein the artificial radioactive source comprises a pip-tag (Column 6, lines 1-5 combined magnetic and radioactive maker used for casing collar for collar locator). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Connell by utilizing a radioactive source on the casing collar for the casing collar locator as disclosed by Scholes because utilizing both magnetic and radioactive signals from collar would allow for increased surety of measurement taken.  

Regarding claim 10, Connell, as modified to utilize the radioactive containing casing collar of Scholes, further teaches wherein the pip-tag is located along a casing of the wellbore (Fig 2, collar 11 is along casing)

Regarding claim 11, Connell, as modified to utilize the radioactive containing casing collar of Scholes, further teaches wherein the pip-tag is mounted to the casing at a known location (Fig 2, collar 11 is along casing at a known location i.e. between casing joints).

Regarding claim 12, Connell as modified further teaches measuring the wellbore property at a first location above the pip-tag, DPstart (see below); 
measuring the wellbore property at a second location when the depth measurement module is at the pip-tag, DPpip (see below); and 
measuring the wellbore property at a third location in the wellbore below the pip-tag, DPend (Para 0033 the coiled tubing is raised and lowered in a well passing the casing collar 21, Fig 3B-3C where the wellbore properties are measured continuously as the tool passes the location above and below collar, there are the first, second, and third locations measured).  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 20050199392 A1), Pfutzner (US 20110191027 A1), further in view of Scholes (US 5279366 A), further in view of Cresswell (US 8528637 B2). 

Regarding claim 13, Connell as modified by Pfutzner further teaches determining a length change of the tubular string in the wellbore utilized in order to obtain a plurality of wellbore properties that related to depth by a formula and a plurality of radiation intensity at a plurality of locations along the wellbore (Para 0023-0024 of Connell an additional depth measuring device 44 measures the length of the coiled tubing inserted into the well and transmit to data acquisition system 46 and records depth of the positioning tool 24 at multiple positions and the measurements obtained those corresponding multiple positions).  
While Connell teaches a depth measuring device that continuously measures the length of coiled tubing 22 injected into the well 10 (Para 0023), Connell is silent on tubing and connecting lengths of tubular. 
Cresswell further teaches the use of conventional tubulars with a rig (Fig 1), their depth correction (Abstract, a parameter is the length of stands forming the drill string), and connecting one or more tubulars of known length L to the tubular string (Column 1, lines 55-58 drill string segments 14, which are typically of the same and predetermined length). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Connell by utilizing a convention rig with conventional tubular and the associated methods of connection as disclosed by Cresswell because it would be a simple substitution of one known element (coiled tubing) for another (conventional work string) to obtain predictable results (a string to be lowered with the need to have depth adjustment). 
(Fig 1, depth measurement module 24 is disposed in a first location in a wellbore; Para 0023, surface depth measurement device continuously monitors length of tubular inserted into well thus a first distance is necessarily measured); 
lowering the tubular string into the wellbore (Para 0023, surface depth measurement device continuously monitors length of tubular inserted into well); and 
measuring a second distance, h2, from the rig floor to the top of the tubular string when the tubular string is at the third location. (Fig 1, depth measurement module 24 is disposed in a first location in a wellbore; Para 0023, surface depth measurement device continuously monitors length of tubular inserted into well thus a second distance is necessarily measured).

Regarding claim 14, Connell as modified further teaches, wherein determining the location of the depth measurement module in the wellbore further comprises: determining a distance travelled by the tubular string based on a correlation of hi, h2, L, and the measured wellbore properties at the first, second, and third locations, DPstart, DPpip, DPend (Para 0023, Para 0045-0046 in addition to surface depth measurement device, correlation well log, collar data are used to create a correlation well log to determine desired location/distance travelled).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                       
/ROBERT E FULLER/Primary Examiner, Art Unit 3676